Lebron v City of New York (2016 NY Slip Op 07857)





Lebron v City of New York


2016 NY Slip Op 07857


Decided on November 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2016

Mazzarelli, J.P., Sweeny, Andrias, Webber, Gesmer, JJ.


2262 307049/11

[*1]Edwin Lebron, Plaintiff-Appellant,
vThe City of New York, Defendant, Bronx Lebanon Medical Center, Defendant-Respondent.


Law Office of Stephen B. Kaufman, P.C., Bronx (John V. Decolator of counsel), for appellant.
Aaronson Rappaport Feinstein & Deutsch, LLP, New York (Deirdre E. Tracey of counsel), for respondent.

Order, Supreme Court, Bronx County (Ruben Franco, J.), entered on or about March 24, 2016, which granted defendant Bronx Lebanon's motion for summary judgment dismissing the complaint against it, unanimously affirmed, without costs.
Although a landowner is responsible for maintaining abutting sidewalks (see Administrative Code of City of NY § 7-210), it is not responsible for the curbs or ramps (see Gary v 101 Owners Corp., 89 AD3d 627 [1st Dept 2011]; Administrative Code § 19-101[d]), unless a defect thereon was created by the landowner or occurred because of a special use (see Trent-Clark v City of New York, 114 AD3d 558 [1st Dept 2014]). The duty to maintain an area of special use is not dependent on a finding that the landowner actually installed or repaired the area, only that it derived the special benefit (see Karr v New York, 161 AD2d 449 [1st Dept 1990]).
The court properly concluded that Bronx Lebanon did not derive a special benefit from the curb cut and handicapped ramp area where plaintiff fell because the area was accessible and used by the general public, and there was no evidence that the curb cut and ramp were installed by Bronx Lebanon or its predecessor or at its behest (see Trent-Clark, 114 AD3d at 558-559).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 22, 2016
CLERK